DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed September 29th, 2021 has been entered. Claims 11-23 are pending. Claims 16 and 20 have been amended by the Applicant. Applicant’s amendments have overcome the claims objections. Drawings objections and 112 rejections have been withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 and 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Heimbach et al, US 6308857 [Heimbach].
Regarding claim 11, Heimbach teaches (fig.1) a shield element (20) for a vacuum interrupter (10) to be installed between an electrically conductive wall element (19) and an electrically insulating wall element (11) of the vacuum interrupter (20), the shield element (20) comprising:
a shield inner region (26) configured for installation within the vacuum interrupter (10);
a shield outer region (21) configured for installation outside of the vacuum interrupter (10); and

	
    PNG
    media_image1.png
    700
    558
    media_image1.png
    Greyscale


Regarding claim 19, Heimbach further discloses a vacuum interrupter (10), comprising at least one shield element (27).
Allowable Subject Matter
Claims 12-18 and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 12, the prior art fails to teach or show, alone or in combination, the claimed shield element comprising a U-shaped first structure; a U-shaped second structure; a first structure and a second structure having a common limb and forming an opening of said first structure facing in a direction opposite to a direction of an opening of said second structure; and said first structure having a further limb, different than said common limb of said first structure and said second structure, said further limb extending further and merging into said shield inner region.
Regarding claim 14, the prior art fails to teach or show, alone or in combination, the claimed shield element;  first structure and second structure, when fitted in the vacuum interrupter, adjoin one another with said first structure contacting an end face of the electrically insulating wall element with a limb also being a limb of said second structure, without contacting at least one of an inner side of the electrically insulating wall element or an edge between the inner side and the end face; and said second structure contacts the end face of the electrically insulating wall element without contacting at least one of an outer side of the electrically insulating wall element or an edge between the outer side and the end face of the electrically insulating wall element.
Regarding claim 22, the prior art fails to teach or show, alone or in combination, the claimed method for producing a vacuum interrupter, the method comprising the following steps, providing the end face of the electrically insulating wall element with a metallization, and treating the metallization with a solder material; stacking the components being soldered or to be soldered in a single method step in a vacuum furnace; placing the shield element between the electrically insulating wall element and the electrically conductive wall element with a tapered region of the electrically conductive wall element disposed in an opening of the second structure and resting on a base of the second structure and with a side of the second structure disposed opposite the opening lying entirely on the solder- treated metallization of the end face; and causing the solder material to flow between the components 
The prior art does not teach or suggest the aforementioned limitations, nor would it have been obvious to modify the art of record to include such limitations.
Response to Arguments
Applicant's arguments filed September 29th, 2021 have been fully considered but they are not persuasive.
Applicant’s essentially argues that, only the second structure of Heimbach is part of the connection region of the shield element. In contrast to claim 11 of the instant application, the first structure is clearly not part of the connection region of Heimbach. 
Examiner cannot concur with the Applicant, because Heimbach clearly shows a connection region, labeled in figure 1, above, and similar to Applicant’s connection region, shown in figure 2, and therefore satisfies the requirements of the claim. 
Applicant, further, argues that in contrast to claim 11 of the instant application, the first structure (26) of Heimbach does not participate in the reduction of mechanical stress after soldering. The second structure (21) also seem not to be able to reduce the mechanical stress. On the contrary, it seems from column 4, first paragraph of Heimbach, that the stress reduction is realized by the reduced thickness of the region 19 of the cap.
This argument is not persuasive because as shown in Applicant’s figure 2, the first structure (115) does not seems to participate in the reduction of mechanical stress, as claimed, since the Applicant provides no technical features or reasoning to confirm such allegations. Furthermore, in contrast to Applicant’s arguments, Heimbach teaches the connection region labeled in figure 2, above, achieves the “reduce the mechanical stress” required by the claim, because the reference teaches, 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833